DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 14 April 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-6 are pending for examination.
Claims 1-6 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 14 April 2021.
Amendments to the drawings have not been submitted with the amendment filed 14 April 2021.
Response to Substitute Specification
Receipt is acknowledged of a substitute specification, filed 14 April 2021, which has been placed of record and entered in the file.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
As indicated on the Official Filing Receipt, the filing date of applicant’s Italian application is listed as 4/20/2020 which is incorrect.  Applicant should file a “Corrected Application Data Sheet” to indicate the correct filing date as 4/14/2020 in order to correct applicant’s mistake on the original Application Data Sheet (ADS).  It is noted that applicant filed a paper on 5/17/2021 with a marked-up ADS, but it was not processed.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 17 May 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The drawings are objected to because the figure does not comply with 37 CFR 1.84(u)(1) which states “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a device for forming and filling cartons with the doses of long pasta from the trays” (claim 1); and
“pushers for transferring the doses of long pasta from the underlying trays moved by the chain conveyor to respective cartons, wherein the pushers work horizontally, orthogonally to the direction of the cartons and the underlying trays moved by the chain conveyor, wherein formed and opened cartons move parallel to the underlying trays by virtue of a second chain conveyor parallel to chain conveyor” 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology, i.e. means.  Correction is required.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  See MPEP § 608.01(b).
The disclosure is objected to because in light of the drawing objection set forth above.  Any reference in the written description to “Figure 1” or “Fig. 1” must be changed to the “Figure”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the dosing and packaging apparatus for long pasta is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“… the dosing unit comprises a rotor with more than one compartment for pouring doses of weighed long pasta directly into the trays, 
the rotation of the rotor and the horizontal motion of the trays being synchronized so that each compartment pours a dose of weighed long pasta into a respective tray placed immediately below the rotor.”
	The closest prior art, see Vezzani (EP 3142927), fails to teach or suggest the limitations quoted above as the rotor (7) of the dosing unit does not pour doses directly into trays; rather the rotor (7) doses indirectly onto compartments (68) on a conveyor belt (67).  Other prior art of interest, see Mansbendel (US 2299636), also fails to teach the limitations quote above as the tiltable bucket (B) (which is similar to a rotor) of the dosing unit does not pour doses directly into trays; rather the tiltable bucket (B) doses indirectly onto containers on a conveyor belt (N) by way of funnel (F).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show various dosing and packaging machines as well as the use of rotors for feeding and dosing material.  All are cited as being of interest and to show the state of the prior art.
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings and the specification set forth above in this Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        7 May 2022